DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Arguments
Applicant's argues, filed 05/05/2022, that Maxwell-Rhoads-Vandervort fail to teach “embedding the second parameter into the content that is to be made available on the media channel to produce tainted content, wherein making the second parameter available only in the tainted content on the media channel and applied to the one-way cryptographic function to obtain the third”.
Rhoads teaches “embedding the second parameter into the content that is to be made available on the media channel to produce tainted content, wherein making the second parameter available only in the tainted content on the media channel”. Rhoads discloses “an embedding process encodes the identifier in the audio file (e.g., a tag in a file header or footer), in the audio signal (a digital watermark) [0015]. a watermark detector is included as part of the operating system, and constantly monitors all TCP/IP, or other internet, data received by the user’s computer, for the presence of watermarks [0157]. The identifier travels with the object through distribution, including in some cases, through physical distribution in packaged media and through electronic distribution (broadcast or network communication). The identifier may travel within the same band as the audio object, such as. a watermark [0012]. associate an identifier with an audio signal is to embed the identifier in the audio signal using steganographic methods, such as digital watermarking [0036]. A watermarking process may be used to encode different watermarks in the various channels of an audio signal [0041]. a decoding device can select an appropriate watermark decoding system for the object [0045]”. Rhoads shows embedding process of producing tainted content on the media channel. The second parameter (an identifier) can be extracted from the watermark that’s on the media channel. The second parameter is available only in the watermark.
Claims 2-7 fall together accordingly as they do not cure the deficiencies of the independent claims. 

In response to 35 USC 103, filed 05/05/2022, to independent claim 1 and their respective dependent claims, regarding limitations “the first parameter in the blockchain validates the proof of the presentation of the content when the second parameter is extracted from the tainted content”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 recites “applied to the one-way cryptographic function to obtain the third parameter”. Unclear whether wherein making the second parameter available only in the tainted content on the media channel and the first parameter in the blockchain validates the proof of the presentation of the content when the second parameter is extracted from the tainted content or is it only the first parameter in the blockchain validates the proof of the presentation of the content when the second parameter is extracted from the tainted content. The claim language just recites applied to the one-way cryptographic function to obtain the third parameter. Unclear what is being applied to the one-way cryptographic function. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. The claims are therefore rendered indefinite. 
Claims 2-7 fall together accordingly as they do not cure the deficiencies of the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell (US 20160358165) in view of Rhoads et al. (US 20070250195, hereinafter Rhoads), in view of Vandervort (US 20170237569), and in further view of Stack et al. (US 9300678, hereinafter).

Re. claim 1, Maxwell discloses a method for providing a blockchain-based proof of presentation of content on a media channel, the method comprising:  5generating, upon receiving a request to generate, at least first, second, and third parameters, wherein the first and second parameters are input parameters and the third parameter is calculated as an output parameter of a one-way cryptographic function (Maxwell discloses an output value corresponding to the input value [0022]. Plurality of inputs and outputs [0025]. To encrypt the input value it selects a particular type of commitment may be selected. A simple commitment is a cryptographic hash [0019]); 
10generating a first type of block by incorporating the first and third parameters into the first type of block (The encrypted input value, the encrypted output value and the encrypted rangeproofs are received in a block appended to the blockchain [0029]);
applied to the one-way cryptographic function to obtain the third parameter (Maxwell discloses an output value corresponding to the input value [0022]. Plurality of inputs and outputs [0025]. To encrypt the input value it selects a particular type of commitment may be selected. A simple commitment is a cryptographic hash [0019]).
Maxwell does not explicitly teach but Roads teaches embedding the second parameter into the content that is to be made available on the media channel to produce tainted content (Rhoads teaches an embedding process encodes the identifier in the audio file (e.g., a tag in a file header or footer), in the audio signal (a digital watermark) [0015]. The identifier travels with the object through distribution, including in some cases, through physical distribution in packaged media and through electronic distribution (broadcast or network communication). The identifier may travel within the same band as the audio object, such as. a watermark [0012]. associate an identifier with an audio signal is to embed the identifier in the audio signal using steganographic methods, such as digital watermarking [0036]. A watermarking process may be used to encode different watermarks in the various channels of an audio signal [0041]); wherein making the second parameter available only in the tainted content on the media channel (Rhoads teaches a watermark detector is included as part of the operating system, and constantly monitors all TCP/IP, or other internet, data received by the user’s computer, for the presence of watermarks [0157]. The identifier may travel within the same band as the audio object, such as. a watermark, or via a separate band, such as a file header or footer or separate broadcast band. A decoding device or programmatic process extracts the identifier from the object [0012]. A watermarking process may be used to encode different watermarks in the various channels of an audio signal [0041]. a decoding device can select an appropriate watermark decoding system for the object [0045]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include embedding the second parameter into the content that is to be made available on the media channel to produce tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  
Maxwell-Rhoads do not explicitly teach but Vandervort teaches validating the first type of block and the blockchain (Vandervort teaches group available transaction data packets into block, then validate the block [0035]. the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]); 
appending the first type of block to the blockchain when both the first type of block and the blockchain are 15declared valid (Vandervort teaches add a new block to the chain using one way hashes [Abstract]. the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]).
wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent (Vandervort teaches the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]), 
and wherein the first type of block is declared valid when there Is no previous first type of block with a same value of a third parameter in the blockchain (validating the block, and upon validation of the block, updating the chain based on the validated block [0008]. If the hash fails to meet the needs of the proof of work, the nonce is changed and a new hash is made. Because of the nature of hashing, the new hash will be completely different from the old one. This process may be repeated until the resulting hash passes the test [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads to include wherein the blockchain is declared valid when all hashes included in the first type of block of the blockchain are consistent and wherein the first type of block is declared valid when there Is no previous first type of block with a same value of a third parameter in the blockchain as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  
Although Rhoads discloses second parameter is extracted from the tainted content, the combination of Maxwell-Rhoads-Vandervort do not explicitly teach but Stack teaches the first parameter in the blockchain validates the proof of the presentation of the content (Stack teaches Metadata associated with an image may include a time-stamp (i.e., what time the photograph was taken), a date-stamp (i.e., the date on which the photograph was taken), and geographic information (i.e., the location in which the photograph was taken). Once the image file is verified [Col 6 lines 1-27]) when the second parameter is extracted from the tainted content (Stack teaches once the image file is verified and authenticated by the authentication server, a watermarked image and authenticated metadata (collectively referred to as the “authenticated image file”) are transmitted back to the client device. a block chain server arrangement may be utilized so that authentication may occur at numerous servers  [Col 6 lines 1-27]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads-Vandervort to include the first parameter in the blockchain validates the proof of the presentation of the content when the second parameter is extracted from the tainted content as disclosed by Stack. One of ordinary skill in the art would have been motivated for the purpose of verifying the content was not tampered with (Stack [Col 6 lines 1-27]).  

Re. claim 202, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein the first and second parameters are generated as pseudo-random numbers (Rhoads teaches two pseudo-random sequences with which the different watermarks are encoded [0084]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein the first and second parameters are generated as pseudo-random numbers as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 3, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein embedding the second parameter comprises embedding the second parameter into the content as metadata (Rhoads teaches an embedding process encodes an object identifier (OID) into an audio file, such as an ID3 tag in the header of an P3 file or audio frame headers in the MP3 file [0026]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein embedding the second parameter comprises embedding the second parameter into the content as metadata as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of transforming the content into connected content (Rhoads [0029]).  

Re. claim 4, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 1, Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches wherein embedding the second parameter comprises embedding the second parameter into the content by adding an imperceptible watermark whose payload is the 10second parameter (Rhoads teaches the data payload encoded by the watermark [0063]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include wherein embedding the second parameter comprises embedding the second parameter into the content by adding an imperceptible watermark whose payload is the second parameter as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 5, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 1, further comprising: receiving the blockchain (Maxwell discloses receiving blocks from the blockchain [0029]); extracting the first and third parameters from the 15first type of block in the blockchain (Maxwell discloses the encrypted input value, the encrypted output value, and the encrypted rangeproofs are received in a block appended to the blockchain [0029]).
Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches monitoring the media channel for the tainted content (Rhoads teaches a watermark detector is included as part of the operating system, and constantly monitors all TCP/IP, or other internet, data received by the user’s computer, for the presence of watermarks [0157]); and detecting and extracting the second parameter from the tainted content (The identifier may travel within the same band as the audio object, such as. a watermark, or via a separate band, such as a file header or footer or separate broadcast band. A decoding device or programmatic process extracts the identifier from the object [0012]. Extracts the identifier from audio content [0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include monitoring the media channel for the tainted content; and detecting and extracting the second parameter from the tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  

Re. claim 6, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 5, further comprising using the first and third parameters extracted from the first type of block of the blockchain (Maxwell discloses the encrypted input value and the encrypted output value may be extracted from the received block [0029]).
Although Maxwell discloses first and second parameter, Maxwell does not explicitly teach but Rhoads teaches the second parameter extracted from the tainted content (Rhoads discloses extracts the identifier [0043]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Maxwell to include monitoring the media channel for the tainted content; and detecting and extracting the second parameter from the tainted content as disclosed by Rhoads. One of ordinary skill in the art would have been motivated for the purpose of using for copy control and linking functions, reducing audibility of the auxiliary data (Rhoads [0040] [0042]).  
Maxwell-Rhoads do not explicitly teach but Vandervort teaches performing a test on a condition of the one-way function (Vandervort teaches if the hash fails to meet the needs of the proof of work, the nonce is changed and a new hash is made. Because of the nature of hashing, the new hash will be completely different from the old one. This process may be repeated until the resulting hash passes the test [0039]. The data block and the hash all available to the other nodes on the network, which can reproduce the hash and test it for meeting requirements in almost no time [0041]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads to include performing a test on a condition of the one-way function as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  

Re. claim 7, the combination of Maxwell-Rhoads-Vandervort-Stack teach the method of claim 6, further comprising incorporating the first and second parameters into an information section of the second type of block (Maxwell discloses an output value corresponding to the input value [0022]. Plurality of inputs and outputs [0025]. To encrypt the input value it selects a particular type of commitment may be selected. A simple commitment is a cryptographic hash [0019]).
Although Maxwell discloses appending blocks to the blockchain, Maxwell-Rhoads do not explicitly teach but Vandervort teaches appending the second type of block to the blockchain (Vandervort teaches add a new block to the chain using one way hashes [Abstract]. the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash [0041]); generating a second type of block (Vandervort teaches generating more blocks [0040]), when the test meets the condition of the one-way cryptographic function (Resulting hash passes the test [0039]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Maxwell-Rhoads to include appending the second type of block to the blockchain; generating a second type of block, when the test meets the condition of the one-way cryptographic function as disclosed by Vandervort. One of ordinary skill in the art would have been motivated for the purpose of verifying that the block of the blockchain is up to date (Vandervort [0039]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson (US 20160212146) discloses tempering detection using cryptography. Testing hash values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496